                        1   Glen L. Abramson (pro hac vice)
                            gabramson@bm.net
                        2   Peter R. Kahana (pro hac vice)
                            pkahana@bm.net
                        3   BERGER MONTAGUE P.C.
                            1818 Market Street, Suite 3600
                        4   Philadelphia, PA 19103
                            Tel: (215) 875-3000
                        5   Fax: (215) 875-4604

                        6   Attorneys for Plaintiffs
                            Additional counsel listed below
                        7
                                                       UNITED STATES DISTRICT COURT
                        8                             EASTERN DISTRICT OF CALIFORNIA
                                                           SACRAMENTO DIVISION
                        9
                            SHASTA LINEN SUPPLY, INC., a             Case No. 2:16-CV-00158-WBS-AC
                       10   California corporation, et al.,
                                                                     Judge William B. Shubb
                       11                      Plaintiffs,           Magistrate Judge Allison Claire
                       12   v.                                       STIPULATION AND [PROPOSED] ORDER
                                                                     (REVISED) MODIFYING SCHEDULING
                       13   APPLIED UNDERWRITERS, INC., et           ORDER
                            al.,
                       14                Defendants.
                       15

                       16

                       17   PET FOOD EXPRESS LTD., et al.,           Case No. 2:16-01211 WBS AC
                       18                Plaintiffs,                 Judge William B. Shubb
                                                                     Magistrate Judge Allison
                       19   v.
                                                                     STIPULATION AND [PROPOSED] ORDER
                       20   APPLIED UNDERWRITERS, INC., et           (REVISED) MODIFYING SCHEDULING
                            al.,                                     ORDER
                       21                Defendants.
                       22

                       23

                       24

                       25

                       26
                       27

                       28
DLA P IPER LLP (US)
    SAN FRA NCI S CO
                                                  STIPULATION AND [PROPOSED] ORDER (REVISED) MODIFYING SCHEDULING
                                                                                    ORDER CASE NO. 2:16-01211 WBS AC

                            WEST\286046826.2
                        1          Whereas, on November 14, 2016, the Court entered an initial Status (Pretrial Scheduling)

                        2   Order setting forth expert, pretrial, and trial deadlines in the above actions consolidated for

                        3   pretrial purposes;

                        4          Whereas, the parties requested and the Court previously granted extensions of the expert,

                        5   pretrial, and trial deadlines by orders dated July 6, 2017, February 6, 2018, March 27, 2019, and

                        6   April 25, 2019 (ECF Nos. 59, 84, 121, and 126, respectively);

                        7          Whereas, on April 17, 2019, the Court, inter alia, ordered these actions referred to the

                        8   Court’s Voluntary Dispute Resolution Program (“VDRP”), ordered the parties within fourteen

                        9   (14) days of its Order to contact the VDRP administrator to start the process of selecting an

                       10   appropriate neutral; and ordered the parties to complete the VDRP session no later than June 14,

                       11   2019. (ECF No. 124.);

                       12          Whereas, shortly prior to the May 3, 2019 deadline (set by the ADR program director) for

                       13   the parties to select a neutral, the parties learned that two of the three possible neutrals offered by

                       14   the VDRP administrator had conflicts due to their being former partners of DLA Piper, LLP, lead

                       15   counsel for Defendants;

                       16          Whereas, on May 3, 2019, the parties advised the VDRP administrator of the conflicts and

                       17   requested additional options but to date have not received a response;

                       18          Whereas, separate from and in addition to the VDRP process, the parties have also entered

                       19   discussions regarding resolution of the cases; and

                       20          Whereas, the parties agree that an additional extension of approximately thirty (30) days
                       21   of the expert and rebuttal expert disclosure deadlines as well as the VDRP deadline ordered by

                       22   the Court is reasonable to allow the parties to meaningfully engage in and complete the VDRP

                       23   process, and will promote judicial economy, avoid duplicative law and motion and discovery

                       24   proceedings, and streamline adjudication of these matters;

                       25          IT IS HEREBY STIPULATED by the parties, through their counsel of record, that the

                       26   current case deadlines shall be modified as follows:
                       27

                       28
DLA P IPER LLP (US)                                                           -1-
    SAN FRA NCI S CO
                                                       STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULING ORDER
                                                                                            CASE NO. 2:16-01211 WBS AC

                            WEST\286046826.2
 1
                              Event                      Current Deadline          New Deadline
 2
         Expert disclosures                             May 20, 2019           June 10, 2019
 3
         Rebuttal expert disclosures                    June 10, 2019          June 24, 2019
 4
         Deadline to serve expert discovery requests June 14, 2019             June 26, 20191
 5
         Close of expert discovery                      July 8, 2019           July 12, 2019
 6
         Deadline to complete VDRP process              June 14, 2019          July 10, 2019
 7
         Deadline to file dispositive motions           July 8, 2019           July 12, 2019
 8       Deadline to file oppositions to dispositive
         motions                                        August 19, 2019        August 12, 2019
 9
         Deadline to file replies in support of
         dispositive motions                            September 9, 2019      August 26, 2019
10
                                                        September 23, 2019     September 9, 2019
11       Dispositive motion hearing date
                                                        September 16, 2019     September 30, 2019
12       Pretrial conference
                                                        November 13, 2019      November 13, 2019
13       Trial date

14
                                             Respectfully submitted,
15

16   Dated: May 14, 2019                    BERGER MONTAGUE P.C.
17

18                                          By:      /s/ Glen L. Abramson
                                                  GLEN ABRAMSON pro hac vice
19                                                PETER R. KAHANA pro hac vice
                                                  Attorneys for Plaintiffs Shasta Linen Supply, Inc.,
20                                                Pet Food Express Ltd., a California corporation, and
                                                  Alpha Polishing, Inc. d/b/a General Plating Co.
21

22
     Dated: May 14, 2019                    FARMER SMITH & LANE, LLP
23

24
                                            By:      /s/ Craig E. Farmer
25                                                CRAIG E. FARMER
                                                  Attorneys for Plaintiffs Shasta Linen Supply, Inc.,
26                                                Pet Food Express Ltd., a California corporation, and
27   1
       This date is subject to an agreement that any written responses or documents would be served
28   within fourteen (14) days from the date of service of the requests to ensure adequate time to
     review before the close of expert discovery and the dispositive motion filing deadline.
                                                      -2-
                               STIPULATION AND [PROPOSED] ORDER (REVISED) MODIFYING SCHEDULING
                                                                 ORDER CASE NO. 2:16-01211 WBS AC
 1                                            Alpha Polishing, Inc. d/b/a General Plating Co.

 2

 3   Dated: May 14, 2019                LAW OFFICES OF JOHN DOUGLAS MOORE

 4
                                        By:      /s/ John Douglas Moore
 5
                                              JOHN DOUGLAS MOORE
 6                                            Attorneys for Plaintiffs Shasta Linen Supply, Inc.,
                                              Pet Food Express Ltd., a California corporation, and
 7                                            Alpha Polishing, Inc. d/b/a General Plating Co.

 8

 9   Dated: May 14, 2019                DLA PIPER LLP (US)

10
                                        By:      /s/ Shand S. Stephens
11                                            SHAND S. STEPHENS
                                              AMANDA L. MORGAN
12
                                              JEANETTE T. BARZELAY
13                                            Attorneys for Defendants
                                              Applied Underwriters, Inc., Applied Underwriters
14                                            Captive Risk Assurance Company, Inc., California
                                              Insurance Company, and Applied Risk Services, Inc.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   -3-
                           STIPULATION AND [PROPOSED] ORDER (REVISED) MODIFYING SCHEDULING
                                                             ORDER CASE NO. 2:16-01211 WBS AC
 1                                     SIGNATURE ATTESTATION

 2
            I, Glen Abramson, am the ECF user whose identification and password are being used to
 3
     file the foregoing Stipulation and [Proposed] Order Modifying Scheduling Order. In compliance
 4
     with Local Rules, I hereby attest that all party signatories hereto concur in this filing.
 5

 6                                              /s/ Glen L. Abramson

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       -4-
                            STIPULATION AND [PROPOSED] ORDER (REVISED) MODIFYING SCHEDULING
                                                              ORDER CASE NO. 2:16-01211 WBS AC
 1                                                 ORDER

 2
             Pursuant to stipulation, and good cause appearing, the Court hereby orders:
 3
             (1) The time to make expert disclosures and exchange expert reports is extended to June
 4
     10, 2019;
 5
             (2) The time to make rebuttal expert disclosures and exchange rebuttal expert reports is
 6
     extended to June 24, 2019;
 7
             (3) The time to serve written discovery requests to experts is extended to July 26, 2019;
 8
             (4) The time to serve written responses and documents responsive to expert discovery
 9
     requests shall be within fourteen (14) days from the date of service of the requests;
10
             (5) The date for the close of expert discovery is modified to July 12, 2019;
11
             (6) The deadline for filing and service of dispositive motions is July 12, 2019;
12
             (7) The deadline for filing and service of oppositions to dispositive motions is August 12,
13
     2019;
14
             (8) The deadline for filing and service of replies in support of dispositive motions is
15
     August 26, 2019;
16
             (9) The hearing on dispositive motions shall be September 9, 2019 at 1:30 p.m.
17
             (10) The date for the pretrial conference is modified to September 30, 2019 at 1:30 p.m.
18
     The trial date shall remain November 13, 2019.
19
             (11) The time for the parties to complete the Court’s Voluntary Dispute Resolution
20
     Program (“VDRP”) is extended to July 10, 2019.
21
     IT IS SO ORDERED.
22

23           Dated: May 15, 2019

24

25

26
27

28
                                                      -5-
                            STIPULATION AND [PROPOSED] ORDER (REVISED) MODIFYING SCHEDULING
                                                              ORDER CASE NO. 2:16-01211 WBS AC
